205 F.2d 571
Jewell Soffar FOWLER, Appellant,v.UNITED STATES of America.
No. 14870.
United States Court of Appeals Eighth Circuit.
July 21, 1953.

J. R. Wilson, El Dorado, Ark., for appellant.
J. Edward Williams, Little Rock, Ark., Acting Asst. Atty. Gen., Roger P. Marquis, Attorney, Department of Justice, Edmund B. Clark, Attorney, Department of Justice, Washington, D.C., and James T. Gooch, U.S. Atty., Little Rock, Ark., for appellee.
PER CURIAM.


1
Appeal from District Court dismissed without taxation of costs in favor of either of parties in this Court, on motion of appellant.